Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	The prior art, U.S. PUBS 2019/0325803, teaches a light-emitting module, comprising: a substrate including a main body and a plurality of grounding circuits, wherein a plurality of control circuits are disposed on the main body, each of the control circuits has a conductive pad exposed from the main body, and each of the grounding circuits has a grounding pad exposed from the main body; a plurality of LED structures having a first electrode electrically connected to the corresponding conductive pad and a second electrode electrically connected to the corresponding grounding pad; and a signal controller disposed on the main body of the substrate; wherein the LED structures are arranged as a pixel matrix; wherein the substrate includes a plurality of signal pads that are respectively electrically connected to the signal controller; but is silent with respect to the combination of a light-emitting module, comprising: a substrate including a main body and a plurality of grounding circuits disposed inside the main body, wherein a plurality of control circuits are disposed in or on the main body, each of the control circuits has a conductive pad exposed from the main body, and each of the grounding circuits has a grounding pad exposed from the main body; a plurality of light-emitting assembles each including a plurality of LED structures disposed on the substrate, wherein each of the LED structures has a first electrode side electrically connected to the corresponding conductive pad and a second electrode side electrically connected to the corresponding grounding pad; and a 

These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/29/2021